689 S.E.2d 876 (2009)
In re William I. BELK.
No. 464A09.
Supreme Court of North Carolina.
December 21, 2009.
Kevin P. Byrnes, Charlotte, for William I. Belk,
Nancy A. Vecchia, Commission Counsel, Raleigh.
The following order has been entered on the motion filed on the 21st of December 2009 by Appellant's (Commission) for Extension of Time to File Brief:
"Motion Allowed by order of the Court in conference this the 21st of December 2009."
Appellant's (Commission) shall have up to and including the 20th day of January, 2010 to file and serve his/her brief with this Court.